2015 UT App 203



                THE UTAH COURT OF APPEALS

                       SALT LAKE CITY,
                    Plaintiff and Appellee,
                                v.
                   BEATRIZ VALDEZ-SADLER,
                   Defendant and Appellant.

                            Opinion
                       No. 20140061-CA
                     Filed August 13, 2015

          Third District Court, Salt Lake Department
               The Honorable James T. Blanch
                         No. 131900025

          Richard G. Sorenson, Attorney for Appellant
       Padma Veeru-Collings and Ann P. Boyle, Attorneys
                        for Appellee

   JUDGE JAMES Z. DAVIS authored this Opinion, in which JUDGE
J. FREDERIC VOROS JR. concurred, with opinion. JUDGE MICHELE M.
             CHRISTIANSEN dissented, with opinion.

DAVIS, Judge:

¶1    Beatriz Valdez-Sadler appeals her conviction for
obstruction of justice, asserting that the trial court erred in
denying her motion for directed verdict. We reverse her
conviction.


                       BACKGROUND

¶2     In December 2012, police officers attempted to serve a
warrant for a probation violation on Valdez-Sadler’s boyfriend
(Boyfriend) at the apartment where he was living. When they
knocked on the door of the apartment, Valdez-Sadler answered.
                  Salt Lake City v. Valdez-Sadler


Valdez-Sadler let the officers into the apartment to look for
Boyfriend, but he was not there. The officers discovered that
Valdez-Sadler was the subject of an outstanding warrant, but
they decided not to take her into custody.

¶3     Other officers returned several days later in another
attempt to serve the warrant on Boyfriend. Valdez-Sadler
answered the door, wearing only a jersey with no pants, and
informed the officers that Boyfriend was not home. But this time,
she refused to let the officers search the apartment. There is no
evidence suggesting that the officers informed Valdez-Sadler of
their reason for seeking Boyfriend either time they visited the
apartment.

¶4      When Valdez-Sadler refused to let them in, the officers
informed her that they were placing her under arrest pursuant to
the outstanding warrant. Valdez-Sadler asked the officers to let
her put on some pants before being taken to jail. While Valdez-
Sadler went into the bedroom to retrieve her pants, the officers
checked the rest of the apartment to be sure that it was secure. In
doing so, they discovered Boyfriend and placed him under
arrest.

¶5     Valdez-Sadler was charged with obstruction of justice as a
class A misdemeanor. See Utah Code Ann. § 76-8-306(1), (3)(c)
(LexisNexis 2012). A jury trial was held on October 28, 2013.
After Salt Lake City (the City) had presented its case, Valdez-
Sadler moved for a directed verdict. The trial court denied the
motion, and the jury found Valdez-Sadler guilty. She now
appeals.


             ISSUE AND STANDARD OF REVIEW

¶6   Valdez-Sadler asserts that the trial court erred in denying
her motion for directed verdict. We review the trial court’s




20140061-CA                     2                   2015 UT App 203
                  Salt Lake City v. Valdez-Sadler


denial of the motion for directed verdict for correctness. State v.
Hirschi, 2007 UT App 255, ¶ 15, 167 P.3d 503.


                           ANALYSIS

¶7      Valdez-Sadler argues that the trial court should have
granted her motion for directed verdict because the City failed to
present evidence sufficient for the jury to find that Boyfriend’s
conduct constituted a criminal offense as defined by the
obstruction of justice statute. 1 A person commits obstruction of
justice when she engages in one of several enumerated activities,
such as “harbor[ing] or conceal[ing] a person,” and acts “with
intent to hinder, delay, or prevent the investigation,
apprehension, prosecution, conviction, or punishment of any
person regarding conduct that constitutes a criminal offense.” Utah
Code Ann. § 76-8-306(1) (emphasis added). The statute
specifically defines “conduct that constitutes a criminal offense”
as “conduct that would be punishable as a crime,” including
“any violation of a criminal statute or ordinance.” Id. § 76-8-
306(2)(a).

¶8     The City asserts that we should consider the underlying
felony for which Boyfriend had been placed on probation to be
the “conduct that constitutes a criminal offense,” not the
probation violation itself. Using this approach, Valdez-Sadler’s
actions in concealing Boyfriend from police would clearly fall
within the purview of the statute, assuming that the other

1. Valdez-Sadler alternatively argues that the City failed to
present sufficient evidence of her intent because it did not
establish that she knew why the officers sought Boyfriend.
However, because we reverse Valdez-Sadler’s conviction on the
ground that a probation violation is not a criminal offense for
purposes of the obstruction of justice statute, we need not
address this alternative argument.




20140061-CA                     3                   2015 UT App 203
                   Salt Lake City v. Valdez-Sadler


elements of the statute were also satisfied. However, we are not
convinced by the City’s argument. Boyfriend’s probation violation
may ultimately result in his serving a prison sentence for the
underlying felony that he might otherwise have avoided. See id.
§ 77-18-1(12)(e)(ii) (Supp. 2014) (“Upon a finding that the
defendant violated the conditions of probation, the court may
order the probation revoked, modified, continued, or that the
entire probation term commence anew.”). But Valdez-Sadler’s
actions did not “hinder, delay, or prevent the investigation,
apprehension, prosecution, conviction, or punishment” of
Boyfriend regarding the underlying felony he committed,
because he had already been apprehended, convicted, and
sentenced for that crime. See id. § 76-8-306(1) (2012). Thus, we
agree with Valdez-Sadler that the conduct for which police sought
Boyfriend was his probation violation, not his commission of the
underlying felony.

¶9     While violating probation carries consequences, see id.
§ 77-18-1(12)(e)(ii) (Supp. 2014), it is not separately punishable as
a crime in Utah. In fact, recognizing this, the Utah Legislature
has made “[o]bstructing service of a Board of Pardons’ warrant
or a probationer order to show cause” a separate crime from
obstruction of justice. Id. § 76-8-306.5 (2012); see also Recording of
Utah House Floor Debates, 57th Leg., Gen. Sess. (Feb. 6, 2007)
(statements of Rep. Rebecca D. Lockhart) (indicating the belief
that the obstruction of justice statute did not apply to obstruction
of service of Board of Pardons’ warrants or orders to show cause
for probation violations because violations of probation or parole
are not separately punishable crimes). Because the police sought
Boyfriend for a probation violation and violating probation is
not punishable as a crime, the City failed to present evidence
from which the jury could have determined that Valdez-Sadler
“hinder[ed], delay[ed], or prevent[ed] the investigation,
apprehension, prosecution, conviction, or punishment” of
Boyfriend “regarding conduct that constitutes a criminal
offense.” See Utah Code Ann. § 76-8-306(1).



20140061-CA                      4                   2015 UT App 203
                  Salt Lake City v. Valdez-Sadler


                         CONCLUSION

¶10 Because the City failed to present evidence that
Boyfriend’s conduct constituted a criminal offense, the trial court
erred in denying Valdez-Sadler’s motion for directed verdict. We
therefore reverse Valdez-Sadler’s conviction for obstruction of
justice.


VOROS, Judge (concurring):

¶11 I write separately to explain why I believe the text of the
relevant statutes requires reversal of Valdez-Sadler’s conviction.
I concur in the lead opinion except insofar as it may be
inconsistent with this opinion.

¶12 The obstruction of justice statute makes it a crime to
harbor or conceal a person “with intent to hinder, delay, or
prevent the investigation, apprehension, prosecution, conviction,
or punishment of any person regarding conduct that constitutes
a criminal offense.” Utah Code Ann. § 76-8-306(1)(e) (LexisNexis
2012). This provision does not mention probationers or parolees.
Nevertheless, read in isolation, this statute could, in my
estimation, reasonably apply to Valdez-Sadler’s conduct here.

¶13 However, we do not read statutes in isolation. Rather,
“we read the plain language of the statute as a whole, and
interpret its provisions in harmony with other statutes in the
same chapter and related chapters.” State v. Barrett, 2005 UT 88,
¶ 29, 127 P.3d 682 (citation and internal quotation marks
omitted). In addition, “we interpret[] statutes to give meaning to
all parts, and avoid[] rendering portions of the statute
superfluous.” State v. Watkins, 2013 UT 28, ¶ 23, 309 P.3d 209
(alterations in original) (citation and internal quotation marks
omitted). Finally, “[w]hen two statutory provisions appear to
conflict, the more specific provision will govern over the more




20140061-CA                     5                   2015 UT App 203
                  Salt Lake City v. Valdez-Sadler


general provision.” Perry v. Pioneer Wholesale Supply Co., 681 P.2d
214, 216 (Utah 1984).

¶14 These canons of construction require us to read the
obstruction of justice statute, section 76-8-306, in harmony with
the following section, section 76-8-306.5. Section 76-8-306.5
applies specifically to harboring or concealing parolees and
probationers. In pertinent part, section 76-8-306.5 makes it a
crime to harbor or conceal a probationer with knowledge that “a
court has issued an order to show cause regarding a defendant’s
violation of the terms of probation.” Utah Code Ann. § 76-8-306.5
(LexisNexis 2012). Accordingly, applying section 76-8-306 rather
than section 76-8-306.5 to harboring or concealing probationers
would violate two of the aforementioned canons. It would
render section 76-8-306.5 superfluous, and it would allow the
more general provision to govern the more specific. Accordingly,
I do not read section 76-8-306 to apply to harboring or concealing
probationers. 2

¶15 By its own terms, section 76-8-306.5 applies to the typical
situation where “a court has issued an order to show cause
regarding a defendant’s violation of the terms of probation.” Id.
§ 76-8-306.5. And the record here does not indicate that a court
issued an order to show cause on Boyfriend. But our reading of
the statutory scheme should not be controlled by the fact that the
present case arose in an atypical manner.




2. Admittedly, the legislature might have made its intent explicit,
as it did when it stated that the obstruction statute “does not
apply to harboring a youth offender, which is governed by
Section 62A-7-402.” Utah Code Ann. § 76-8-306(5) (LexisNexis
2012). But neither did the legislature make a contrary intent
explicit, leaving us to construe the statutes according to our
usual canons of construction.




20140061-CA                     6                   2015 UT App 203
                   Salt Lake City v. Valdez-Sadler


¶16 In sum, because section 76-8-306.5 explicitly applies to
harboring or concealing probationers, section 76-8-306 does not. 3



CHRISTIANSEN, Judge (dissenting):

¶17 I respectfully dissent because I disagree with the majority’s
conclusion that the City failed to present evidence sufficient to
convict Valdez-Sadler of obstruction of justice. In my view, the
plain language of the obstruction-of-justice statute is
unambiguous, and the actions taken by Valdez-Sadler clearly fall
within the statute’s reach. Accordingly, I would hold that the
trial court correctly denied Valdez-Sadler’s motion for directed
verdict in this case.

¶18 The obstruction-of-justice statute is broadly worded and
criminalizes “harbor[ing] or conceal[ing] a person” or

3. This conclusion rests on my reading of the statutory text, not
the legislative history. Comments made by legislators or others
in the course of the legislative process matter far less than the
text of the legislation itself. “Any suppositions about what the
legislature may have intended cannot properly override what it
actually did.” State v. Clark, 2011 UT 23, ¶ 17, 251 P.3d 829. We
are, after all, “governed by laws, not by the intentions of
legislators.” Conroy v. Aniskoff, 507 U.S. 511, 519 (1993) (Scalia, J.,
concurring). In any event,“[t]he best evidence of the true intent
and purpose of the Legislature in enacting the Act is the plain
language of the Act.” State v. Hunt, 906 P.2d 311, 312 (Utah 1995).
Consequently, “[i]n the game of statutory interpretation,
statutory language is the ultimate trump card, and the remarks
of sponsors of legislation are authoritative only to the extent that
they are compatible with the plain language” of the statute.
United States v. Czubinski, 106 F.3d 1069, 1078 (1st Cir. 1997)
(citation and internal quotation marks omitted).




20140061-CA                       7                  2015 UT App 203
                  Salt Lake City v. Valdez-Sadler


“provid[ing] false information regarding a suspect” with the
intent to “hinder, delay, or prevent the investigation,
apprehension, prosecution, conviction, or punishment of any
person regarding conduct that constitutes a criminal offense.”
Utah Code Ann. § 76-8-306(1) (LexisNexis 2012). I disagree with
the lead opinion’s conclusion that Valdez-Sadler’s lies to police
about Boyfriend’s whereabouts fall outside the ambit of the
statute. Specifically, I cannot read the plain language of the
statute in such a way as to support the lead opinion’s conclusion
that, because Boyfriend “had already been apprehended,
convicted, and sentenced” for the felony underlying his
probation, “Valdez-Sadler’s actions did not ‘hinder, delay, or
prevent the investigation, apprehension, prosecution, conviction,
or punishment’ of Boyfriend regarding the underlying felony.”
Supra ¶ 8.

¶19 The lead opinion appears to interpret the word
“regarding” as synonymous with “for.” The lead opinion’s
analysis hinges on the fact that “the conduct for which police
sought Boyfriend was his probation violation, not his
commission of the underlying felony.” Supra ¶ 8. And the lead
opinion’s conclusion is couched in terms of official action against
Boyfriend for commission of a criminal offense: “the City failed
to present evidence from which the jury could have determined
that Valdez-Sadler ‘hinder[ed], delay[ed], or prevent[ed] the
investigation, apprehension, prosecution, conviction, or
punishment’ of Boyfriend ‘regarding conduct that constitutes a
criminal offense.’” Supra ¶ 9.

¶20 However, when interpreting a statute, we must presume
“that the legislature used each term advisedly according to its
ordinary and usually accepted meaning.” State v. Berriel, 2013 UT
19, ¶ 13, 299 P.3d 1133 (citation and internal quotation marks
omitted). The ordinary and usually accepted meaning of the
word “regarding” is “relating to” or “concerning.” See Merriam-
Webster Online, http://www.merriam-webster.com/dictionary/



20140061-CA                     8                   2015 UT App 203
                   Salt Lake City v. Valdez-Sadler


regarding (last visited Aug. 6, 2015); Webster’s Third New Int’l
Dictionary 1911 (1993). In my view, the obstruction-of-justice
statute should therefore be read to criminalize acts that
intentionally impede official action “relating to” or “concerning”
conduct that constitutes a criminal offense. Nothing in the
statute limits this consideration to conduct for which the
criminal actor has not yet been prosecuted or punished. Thus,
although Boyfriend may have been sought due to a violation of
his probation, his apprehension by police (and whatever
punishment is imposed upon him as a result) involves official
action regarding—i.e., relating to or concerning—the underlying
criminal conduct for which he had been sentenced and placed on
probation.

¶21 I also cannot agree with Judge Voros’s conclusion that the
existence of Utah Code section 76-8-306.5 requires us to exclude
Valdez-Sadler’s conduct from the reach of section 76-8-306.
Section 76-8-306.5 criminalizes harboring or concealing a
probationer if the actor knows “that a court has issued an order
to show cause regarding [that person’s] violation of the terms of
probation.” Utah Code Ann. § 76-8-306.5(1) (LexisNexis 2012). In
my view, reading section 76-8-306 to encompass Valdez-Sadler’s
conduct would neither render section 76-8-306.5 superfluous nor
create a conflict between the sections. 4 The latter statute applies


4. I note that, while Valdez-Sadler discussed section 76-8-306.5 in
the context of explaining why the legislative history of that section
should inform our consideration of section 76-8-306, Valdez-
Sadler did not argue that the existence of section 76-8-306.5
precluded her conviction under section 76-8-306. I would not
reverse the trial court on the basis of an argument not raised by
the appellant’s opening brief.
        Moreover, I do not think it necessary to guess at the
legislature’s intent in enacting section 76-8-306. As Judge Voros
points out, “[t]he best evidence of the true intent and purpose of
                                                      (continued…)


20140061-CA                      9                   2015 UT App 203
                   Salt Lake City v. Valdez-Sadler


when the actor knows that an order to show cause has been
issued while the former applies when the actor does not. Section
76-8-306.5 thus imposes a different penalty for actively assisting
a probationer to evade arrest with the knowledge that the
probationer is being sought for a probation violation. Compare id.
§ 76-8-306(3), with id. § 76-8-306.5. Accordingly, in my view, the
combined function of these statutes is to punish actors
differently depending on their level of knowledge.

¶22 It is true that an actor could conceivably be convicted
under both statutes. Utah law recognizes that “the same act of a
defendant . . . [may] establish offenses which may be punished
in different ways under difference provisions of [the criminal


(…continued)
the Legislature in enacting [a statute] is the plain language of
the [statute].” State v. Hunt, 906 P.2d 311, 312 (Utah 1995). When
the “statutory language is plain and unambiguous, we do not
look beyond the language’s plain meaning to divine legislative
intent.” Horton v. Royal Order of the Sun, 821 P.2d 1167, 1168
(Utah 1991); see also, e.g., Allisen v. American Legion Post No. 134,
763 P.2d 806, 809 (Utah 1988); Graves v. North E. Servs., Inc., 2015
UT 28, ¶ 67, 345 P.3d 619 (noting that “[t]he governing law is
defined not by our abstract sense of legislative purpose, but by
the statutory text that survived the constitutional process of
bicameralism and presentment”); Gressman v. State, 2013 UT 63,
¶¶ 69–70, 323 P.3d 998 (Lee, J., dissenting) (cautioning that
legislators do not necessarily share a unified intent when they
enact a statute); D.A. v. D.H., 2014 UT App 138, ¶ 18 n.3, 329 P.3d
828 (noting the “potential pitfalls in attempting to divine the
intent of a legislative body from a hand-picked selection of
arguably favorable comments” made by bill sponsors). Because I
conclude that the language of section 76-8-306 is plain and
unambiguous, I would decline Valdez-Sadler’s invitation to
divine the legislature’s intent in enacting 76-8-306.




20140061-CA                     10                   2015 UT App 203
                  Salt Lake City v. Valdez-Sadler


code.]” See Utah Code Ann. § 76-1-402(1) (LexisNexis 2012). In
such cases, the defendant may not be punished under all of the
implicated provisions, see id., but the overlap between offenses
does not act as a bar to charges or even convictions for
overlapping offenses. Rather, whatever convictions are ultimately
found by the jury are simply subject to merger or related
doctrines. See State v. Lee, 2006 UT 5, ¶¶ 28–32, 128 P.3d 1179;
State v. Shondel, 453 P.2d 146, 147–48 (Utah 1969). Thus, I do not
believe that section 76-8-306 must be interpreted to exclude the
harboring of wanted probationers merely because section 76-8-
306.5 could criminalize the same conduct (albeit with a
heightened mens rea) in a particular case.

¶23 I conclude that the plain language of section 76-8-306, the
obstruction-of-justice statute, unambiguously encompasses
Valdez-Sadler’s lies about Boyfriend’s whereabouts to the police
seeking to apprehend him regarding his underlying conviction.
Because I also conclude that the evidence was sufficient for a
jury to infer that Valdez-Sadler acted with the intent to hinder
Boyfriend’s apprehension, I would affirm the trial court’s denial
of Valdez-Sadler’s motion for directed verdict.




20140061-CA                    11                   2015 UT App 203